Citation Nr: 1704282	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, S.C., and J.C.



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A videoconference hearing was held before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains additional VA treatment records that were considered by the RO in the September 2016 Supplemental Statement of the Case (SSOC).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2006 rating decision, the AOJ denied service connection for bilateral hearing loss and service connection for tinnitus.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that determination.  There was also no new and material evidence received within one year of that determination.  

2.  The evidence received since the December 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claims.

3. The Veteran's tinnitus is related to his active service. 



CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for bilateral hearing loss and service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In the December 2006 decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that the conditions neither occurred in, nor were caused by, the Veteran's service.  The RO based its determination on negative VA examination nexus opinions.  Specifically, the RO found that an audiological test performed at separation showed that the Veteran had hearing sensitivity well within normal limits; thus, the examiner stated that there was no evidence of hearing damage while in service.  Notably, the examiner only addressed hearing loss in the left ear because the RO's examination request stated that the Veteran had hearing loss in the right ear at induction which met VA's definition of hearing impairment pursuant to 38 C.F.R. §  3.385.  The examiner opined that the Veteran's current hearing loss in the left ear and tinnitus were less likely as not caused by or a result of noise exposure while in service.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a Notice of Disagreement (NOD).  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.200, 20.201, 20.302, 20.1103 (2016).

At the time of the December 2006 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and a VA audiological examination.  

The evidence received since the December 2006 rating decision includes evidence that is both new and material to the claim.  In particular, the Veteran presented testimony at a November 2016 hearing that his hearing loss and tinnitus are related to noise exposure in service.  He described noise exposure from firing Howitzer rounds without the benefit of hearing protection that fit his ear.  The Veteran's wife, to whom he has been married for 47 years, testified that she knew the Veteran prior to his enlistment and that he was able to hear normally; however, after he was discharged, she noticed that he was speaking louder.  Also, the Veteran denied post service noise exposure.  See May 2011 NOD; Board hearing transcript at 10, 14-17.  In addition, the Veteran and his wife testified that he has had continuous symptoms of tinnitus since service.  See Board hearing transcript at 12-13.  Finally, the December 2006 rating decision did not consider Dr. J.V.C's (initials used to protect privacy) private treatment report which showed high frequency neurosensory hearing loss centered at 4K, probably secondary to acoustic trauma and noted a history of tinnitus for the past several years.  

This additional evidence relates to an unestablished fact necessary to substantiate the claims (a possible link between a current disorder and military service), and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade, supra.  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  

II. Service Connection for Tinnitus

In light of the favorable disposition, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue of service connection for tinnitus.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus as an organic disease of the nervous system, see Fountain v. McDonald, 27 Vet.App. 258 (2015), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518   (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for tinnitus is warranted.

The Veteran asserts that he developed tinnitus as a result of excessive noise exposure during service from the firing of Howitzers.  He testified that after firing a couple of rounds, he would lose his hearing and immediately thereafter experience ringing in his ears that would then go away.  See Board hearing transcript at 12.  The Veteran also reported that his symptoms have continued since his military service.  See September 2006 VA audiology examination; Board hearing transcript at 12-13.  

The Veteran's service treatment records do not document any specific complaints, treatment, or diagnosis of tinnitus.  However, the Veteran's DD Form 214 confirms that his military occupational specialty was field artillery.  As such, his reported noise exposure is consistent with the circumstances of his military service.

In addition, the Veteran has a current diagnosis of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  The Veteran is also competent to report that his symptoms of tinnitus have continued since his military service.  See 38 C.F.R. § 3.159 (a) (2) (2016); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cr. 2007); Charles, 16 Vet. App. at 374. Moreover, the Board finds no reason to doubt the credibility of his lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (lay evidence may suffice to prove service connection on its own merits).  Indeed, the Veteran's reports have been consistent, and his wife's testimony that the Veteran has complained of tinnitus since discharge from active service supports his assertions.  

The Board acknowledges that there is January 1995 private medical report from Dr. J.V.C. that notes a history of tinnitus for several years; however, the report does not contain a nexus opinion.  The Board finds that the report is of limited probative value in that the examiner provided no further explanation as to the diagnosis.  A medical examination report or opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see Monzingo v. Shinseki, 26 Vet.App. 97, 105   (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

Nevertheless, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).   The Board finds that the Veteran's statements and testimony as to the onset of tinnitus during and following his separation from service to be competent and credible, and this lay evidence indicates a relationship between the current disability and the in-service noise exposure, as well as continuous symptoms.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").  


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Service connection for tinnitus is granted.



REMAND

The Veteran was last afforded a VA examination in September 2006 in connection with his claim for service connection for bilateral hearing loss.  During the examination, the Veteran was assessed with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss in the left ear was less likely as not caused by or a result of noise exposure.  In so concluding, the examiner stated that the Veteran's discharge medical examination showed that the Veteran had hearing sensitivity well within normal limits and thus, there was no evidence of hearing damage during service.   The examination is inadequate because the examiner failed to provide an opinion regarding the Veteran's claim of hearing loss in the right ear.  In addition, the examiner failed to address the Veteran's enlistment audiogram and whether there was a threshold shift between enlistment and separation.  Furthermore, the medical opinion did not consider the Veteran's contention that his hearing loss was the result of noise exposure related to his military occupational duties and his report of continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40   (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the absence of evidence in the service treatment records to provide a negative opinion).  Finally, the December 2006 VA examiner did not elicit a full history of post service noise exposure from the Veteran.  Although during the December 2006 VA examination, the Veteran denied any post-service noise exposure, he has since submitted statements and testified that following service, he worked with lawnmowers, backhoes, and electric motor trains that he contends could not have caused his current bilateral hearing loss because they were equipped with sound mufflers.  See e.g. Board hearing transcript at 10.   

Moreover, the Board notes that a review of the Veteran's January 1966 enlistment examination reflects audiometric findings suggesting that he had some degree of bilateral hearing loss at the time of his entrance into service.  However, the Board finds that it is unclear whether the hearing loss in the right ear documented on the enlistment examination satisfies VA's definition of a disability under 38 C.F.R. § 3.385 and therefore amounts to a "defect."   See McKinney v. McDonald, 28 Vet. App. 15, 29 (2016) (holding that hearing loss that does not meet the requirements of 3.385 is not a "defect" because it is not considered a disability for VA purposes).  In this regard, the Board notes that audiometric findings from the January 1966 enlistment examination appear to show an unconverted puretone threshold of 40 decibels at both 3000 hertz and 4000 hertz for the Veteran's right ear, which would suggest that the Veteran did have a preexisting right ear hearing loss for VA purposes.  However, the military physician also noted whispered voice testing as 15/15 in both ears.  In light of the foregoing, the Board finds that an additional medical opinion is necessary to ascertain the nature and etiology of the Veteran's hearing loss and to apply the correct legal standard in providing the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records from the Denver VAMC dated from September 2016 to the present.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a qualified VA examiner for an opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.   The examiner should specifically consider the January 1995 private medical report from Dr. J.V.C. noting high frequency neurosensory hearing loss centered at 4K - probably secondary to acoustic trauma. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison. (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement. VA currently uses ISO (ANSI) units.)

The examiner should then address the following: 

 a) The examiner should indicate whether the January 1966 enlistment examination with contemporaneous audiogram reveals a right ear hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385. 

b)  If so, he or she should state whether there was an increase in the severity of the Veteran's preexisting right ear hearing loss during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  The examiner should also state whether the Veteran's left ear hearing loss is causally or etiologically related to his military service, to include noise exposure therein.

c)  If not, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is causally or etiologically related to his military service, to include noise exposure therein.

In rendering this opinion, the examiner must address the following: (1) the Veteran's in-service noise exposure from Howitzers based on his MOS in field artillery operations; (2) the Veteran's testimony that hearing protection was not used in service; (3) the January 1966 enlistment examination with audiometric testing documenting bilateral hearing loss in the higher frequencies and a whispered voice test documenting 15/15 in each ear; (4) the significance, if any, of the December 1967 separation examination which appears to indicate an improvement in hearing thresholds in both ears at higher frequencies; (5) the Veteran's testimony that he has experienced continuous hearing loss since discharge from service and (6) the Veteran's statements and testimony that he had no post-service noise exposure from operating machinery such as a lawnmower, backhoe, and electric motor train because they were equipped with mufflers. 

The examiner should also note that the absence of in- service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.  If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


